HAMITER, Justice.
On motion of Betty Judd Levert and Robert Louis Levert, Jr. appearing herein through their undersigned counsel, and on suggesting to the Court that they have settled their differences and that they desire that the application for writ which was granted herein, 245 La. 98, 157 So.2d 236, be dismissed.
It is ordered by the Court that the application for writs which was granted herein be now dismissed and that the record be returned to the Court of Appeal for the Fourth Circuit, State of Louisiana, 156 So.2d 284.